DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           GERALD M. WARD,
                              Appellant,

                                     v.

  DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION,
   DIVISION OF FLORIDA CONDOMINIUMS, TIMESHARES, AND
                     MOBILE HOMES,
                         Appellee.

                    Nos. 4D19-2664 and 4D19-3571

                           [January 14, 2021]

   Consolidated appeals from the State of Florida, Department of Business
and Professional Regulation, Division of Florida Condominiums,
Timeshares, and Mobile Homes, Boyd McAdams, Division Director ; L.T.
Case Nos. 2018-043284 and 2018-049813.

   Nicholas L. Sellars of Peterson & Myers, P.A., Lakeland, for appellant.

   Joseph Yauger Whealdon, III, and Ross Marshman of the Department
of Business and Professional Regulation, Tallahassee, for appellee.

  D. Spencer Mallard and Matthew Margolis of Lydecker Diaz, Miami, for
Amicus Curiae Coral Sea of Singer Island Condominiums.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.